FILED
                              NOT FOR PUBLICATION                           FEB 22 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 JUAN ROBLES CISNEROS; SONIA                       No. 07-72594
 RUTH ZAMORA DE LA O,
                                                   Agency Nos. A075-744-014
               Petitioners,                                    A075-744-013

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Juan Robles Cisneros and Sonia Ruth Zamora De La O, natives and citizens

of Guatemala, petition pro se for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reopen proceedings. We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LA/Research
under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen, and review de novo questions of law, including claims of due process

violations due to ineffective assistance of counsel. Mohammed v. Gonzales, 400
F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

       The BIA did not abuse its discretion in denying the motion to reopen as

untimely because it was filed eleven months after the BIA’s February 14, 2006

order, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to establish that any of the

regulatory exceptions apply, see 8 C.F.R. § 1003.23(b)(4). Nor have petitioners

established prejudice to support their claim of ineffective assistance of counsel.

See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir. 2003) (to prevail on an

ineffective assistance of counsel claim, a petitioner must demonstrate prejudice).

       PETITION FOR REVIEW DENIED.




LA/Research                                2                                    07-72594